Tilson, Judge:
This appeal to reappraisement has been submitted for decision upon a stipulation to the effect that the rayon mats are similar to the rayon articles involved in United States v. *675Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value of such rayon mats, less any additions ihade by the importer by reason of the so-called Japanese consumption tax, represents the export value of such merchandise, and that there was no higher foreign value therefor at or about the date of exportation.
Upon the agreed facts and applicable authority, I find and hold the proper dutiable export value of the rayon mats covered by this appeal to be the appraised value, less any amounts added by reason of the so-called Japanése consumption tax. Judgment will be rendered accordingly.